Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 20170213924 A1) in view of Hines et al. (US 7118627 B2)

Regarding claim 1, Kubo et al. teaches a photoelectric conversion element comprising: 
a photoelectric conversion layer including a first quantum dot and a second quantum dot (Kubo Fig. 1A), 

    PNG
    media_image1.png
    319
    476
    media_image1.png
    Greyscale

wherein the first quantum dot and the second quantum dot each have a nanoparticle including a heavy metal atom and an oxygen group atom (¶37 – PbS, PbSe,), 
wherein a ratio X of the number of heavy metal atoms to the number of oxygen group atoms is less than 2 on a surface of the nanoparticle of the first quantum dot, wherein the ratio X is greater than or equal to 2 on a surface of the nanoparticle of the second quantum dot, and wherein Equation (1) is satisfied: 0.3 <N ...(1), where N denotes a ratio of the number of second quantum dots to the number of first quantum dots (¶38 – The smaller QD may be 2nm and the larger QD may be 10nm)
It is noted Kubo is silent upon the above recited ranges, however the ranges are rejected by merely citing the sizes of he QDs.  As per the Applicant’s own written description (starting at paragraph 31) the claimed ratios are merely a function of the size.  Effectively “a particle diameter of 3.0 nm or larger is required in order to have the light absorption peak in a range above 900 nm. Further, at this time, the number of lead atoms is less than twice (X < 2) the number of sulfur atoms in the ratio of the number of atoms on the surface of the nanoparticle 9”1 and “the particle diameter which allows the number of lead atoms on the surface of the second nanoparticle 9b to be two or more times the number of sulfur atoms is smaller than 3.0 nm.”2

Hines et al. is further cited as a showing that the QDs for the same purpose of forming photoelectric conversion layers are known to have photoelectric properties that are a function of size dependence.  Also, the it was understood that the number of heavy metal atoms (i.e. Pb) and oxygen group atoms (i.e. S or Se) at the surface of the QD is further size dependent, as with the sized decrease there is a known and measureable increase of ligands at the surface directly effecting the photoelectric properties.  See Hines Col. 4 lines 23+ and figure 1A,

    PNG
    media_image2.png
    689
    470
    media_image2.png
    Greyscale

	In view of the Hines et al., the ratios and structure of the QDs used in Kubo would at least be obvious if considered implicit to one of ordinary skill in the art at the time of the invention, as the claimed features/ratios are known functions of diameter size of the QD.

Regarding claims 2 and 4, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1.  Kubo may be silent upon wherein Equation (2) is satisfied: (2dL/3ds)2 < N ... (2), where dL denotes an average particle diameter of nanoparticles of the first quantum dots, and ds denotes an average particle diameter of nanoparticles of the second quantum dots.  
	As provided in both Kubo and Hines et al. the photocentric properties of QD are well known to be sized dependent.  Kubo teaches mixing and matching sizes and locations of the QDs.  Hines teaches the controllable production of the QDs for the purpose of tuning the QDs to the desired properties.  Knowing that mixing sizes less than 3nm and greater than 3nm, it would be obvious to adjust ratios to achieve desired device performance as the claimed equation/ratios is a understood optimizable parameter.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratio  through routine experimentation and optimization to obtain optimal or desired device performance because the ratio is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 3 and 5, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1.  Kubo may be silent upon wherein Equation (3) is satisfied: N (2dL/ds)2 ... (3), where dL denotes an average particle diameter of nanoparticles of the first quantum dots, and ds denotes an average particle diameter of nanoparticles of the second quantum dots.
As provided in both Kubo and Hines et al. the photocentric properties of QD are well known to be sized dependent.  Kubo teaches mixing and matching sizes and locations of the QDs.  Hines teaches the controllable production of the QDs for the purpose of tuning the QDs to the desired properties.  Knowing that mixing sizes less than 3nm and greater than 3nm, it would be obvious to adjust ratios to achieve desired device performance as the claimed equation/ratios is a understood optimizable parameter.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratio  through routine experimentation and optimization to obtain optimal or desired device performance because the ratio is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 6, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein the heavy metal atom is Pb or Cd (Kubo ¶37 and Hines also teaches Pb and that Cd is a functional equivalent.)

Regarding claim 7, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein the oxygen group atom is O, S, Se, or Te (Kubo ¶37 and Hines also teaches S.)

Regarding claim 8, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein the heavy metal atom is Pb, and the oxygen group atom is S (Kubo -PbS, and Hines PbS)

Regarding claim 9, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein a particle diameter of a nanoparticle of the first quantum dot is larger than or equal to 3.0 nm, and a particle diameter of a nanoparticle of the second quantum dot is smaller than 3.0 nm (Kubo Fig. 1 and ¶38 – The smaller QD may be 2nm and the larger QD may be 10nm)

Regarding claim 10, Kubo et al. with support of Hines teach a photoelectric conversion element according to claim 1, wherein the photoelectric conversion element is a photodetection element (Kubo Fig. 1 and entire document.  See also Hines teaching tuning of the analogous QDs for the purpose.)



Regarding claim 11, Kubo et al. with support of Hines teach a photoelectric conversion device comprising: an optical system having a plurality of lenses; and a light receiving element that receives light that transmitted through the optical system, wherein the light receiving element has the photoelectric conversion element according to claim 1 (Kubo Fig. 1 and entire document.  See also Hines teaching tuning of the analogous QDs for the purpose.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/10/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s originally filed written description ¶33.
        2 Applicant’s originally filed written description ¶36.